Title: Abigail Adams to John Adams, 15 December 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend
Braintree December 15 1783

I returned last Evening from Boston, where I went at the kind invitation of my uncle and Aunt, to celebrate our Anual festival. Doctor Cooper being dangerously Sick, I went to hear Mr. Clark; who is Setled with Dr. Chauncey; this Gentleman gave us an animated elegant and sensible discourse, from Isaah 55 chapter and 12th verse—“For ye shall go out with joy, and be led forth with Peace; the Mountains and the Hill Shall break forth before you into singing, and all the Trees of the Field shall clap their Hands.”
Whilst he asscribed Glory and praise unto the most high, he considerd the Worthy disinterested, and undaunted Patriots as the instruments in the hand of providence for accomplishing what was marvelous in our Eyes; he recapitulated the dangers they had past through, and the hazards they had run; the firmness which had in a particular manner distinguished Some Characters, not only early to engage in so dangerous a contest, but in spight of our gloomy prospects they persevered even unto the end; untill they had obtained a Peace Safe and Honorable; large as our designs, Capacious as our wishes, and much beyond our expectations.
How did my heart dilate with pleasure when as each event was particularized; I could trace my Friend as a Principal in them; could say, it was he, who was one of the first in joinning the Band of Patriots; who formed our first National Counsel. It was he; who tho happy in his domestick attachments; left his wife, his Children; then but Infants; even surrounded with the Horrours of war; terified and distresst, the Week after the memorable 17th. of April, Left them, to the protection of that providence which has never forsaken them, and joined himself undismayed, to that Respectable Body, of which he was a member. Trace his conduct through every period, you will find him the same undaunted Character: encountering the dangers of the ocean; risking Captivity, and a dungeon; contending with wickedness in high places; jeoparding his Life, endangerd by the intrigues, revenge, and malice, of a potent; tho defeated Nation.
These are not the mere eulogiums of conjugal affection; but certain facts, and solid truths. My anxieties, my distresses, at every period; bear witness to them; tho now by a series of prosperous events; the recollection, is more sweet than painfull.
Whilst I was in Town, Mr. Dana arrived very unexpectedly, for I had not received your Letter by Mr. Thaxter. My uncle fortunately discoverd him, as he come up into State Street, and instantly engaged him to dine with him, acquainting him that I was in Town, and at his House. The news soon reached my Ears. Mr. Dana arrived, Mr. Dana arrived—from every person you saw, but how was I affected? The Tears involuntary flowed from my eyes, tho God is my witness, I envyed not the felicity of others. Yet my Heart swelled with Grief, and the Idea that I, I only, was left alone, recall’d all the tender Scenes of seperation, and overcame all my fortitude. I retired and reasoned myself into composure sufficient; to see him without a childish emotion.
He tarried but a short time, anxious as you may well imagine, to reach Cambridge. He promised me a visit with his Lady, in a few days, to which I look forward with pleasure.
I reach’d home last evening, having left Nabby in Town, to make her winter visit. I found Mr. Thaxter just arrived before me. It was a joyfull meeting to both of us, tho I could not prevail with him only for half an hour; his solicitude to see his Parents was great, and tho I wished his continuance with me, yet I checked not the fillial flow of affection. Happy youth! who had parents still alive to visit, Parents who can rejoice in a Son returned to them after a long absence; untainted in his morals, improved in his understanding; with a Character fair and unblemished.
But O my dearest Friend what shall I say to You in reply to your pressing invitation; I have already written to you in answer to your Letters which were dated Sepbr. 10th and reachd me a month before those by Mr. Thaxter. I related to you all my fears respecting a winters voyage. My Friends are all against it, and Mr. Gerry as you will see, by the Coppy of his Letter inclosed, has given his opinion upon well grounded reasons. If I should leave my affairs in the Hands of my Friends, there would be much to think of, and much to do, to place them in that method and order I would wish to leave them in.
Theory and practise are two very different things; and the object magnifies, as I approach nearer to it. I think if you were abroad in a private Character, and necessitated to continue there; I should not hesitate so much at comeing to you. But a mere American as I am, unacquainted with the Etiquette of courts, taught to say the thing I mean, and to wear my Heart in my countantance, I am sure I should make an awkward figure. And then it would mortify my pride if I should be thought to disgrace you. Yet strip Royalty of its pomp, and power, and what are its votaries more than their fellow worms? I have so little of the Ape about me; that I have refused every publick invitation to figure in the Gay World, and sequestered myself in this Humble cottage, content with rural Life and my domestick employments in the midst of which; I have sometimes Smiled, upon recollecting that I had the Honour of being allied to an Ambassador. Yet I have for an example the chaste Lucretia who was found spinning in the midst of her maidens, when the Brutal Tarquin plotted her distruction.
I am not acquainted with the particular circumstances attending the renewal of your commission; if it is modeled so as to give you satisfaction I am content; and hope you will be able to discharge it, so as to receive the approbation of your Sovereign.
A Friend of yours in Congress some months ago, sent me an extract of a Letter, requesting me to conceal his Name, as he would not chuse to have it known by what means he procured the Coppy. From all your Letters I discoverd that the treatment you had received, and the suspence You was in, was sufficiently irritating without any thing further to add to Your vexation. I therefore surpresst the extract; as I knew the author was fully known to you: but seeing a letter from Gen. Warren to you, in which this extract is alluded to; and finding by your late Letters, that your situation is less embarrassing, I inclose it; least you should think it much worse than it really is: at the same time I cannot help adding an observation which appears pertinant to me; that there is an ingredient necessary in a Mans composition towards happiness, which people of feeling would do well to acquire—a certain respect for the follies of Mankind. For there are so many fools whom the opinion of the world entittles to regard; whom accident has placed in heights of which they are unworthy, that he who cannot restrain, his contempt or indignation at the sight, will be too, often Quarrelling with the disposal of things to realish that Share, which is allotted to himself.” And here my paper obliges me to close the subject—without room to say adieu.
